                 UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF MISSOURI
                         CENTRAL DIVISION

MYRON HUBBARD,                         )
                                       )
              Plaintiff,               )
                                       )
      v.                               )       Case No. 2:18CV04201NKL
                                       )
MISSOURI DEPARTMENT OF                 )
 MENTAL HEALTH,                        )
                                       )
              Defendant.               )

                 JOINT PROPOSED SCHEDULING ORDER

      As this Court has ordered, the parties have conferred and come to an

agreement regarding their proposed scheduling order. The parties do not agree

as to the closing dates of the joinder of additional parties or the amendment of

pleadings. Further, the parties do not agree on whether or not expert witnesses

will be anticipated, or the number of days needed for trial. The parties have

agreed to the remainder of this proposed scheduling order.

A.    PLEADINGS

      1.      Plaintiff proposes that all motions for joinder of additional parties

of pleadings shall be filed no later than August 15, 2019. Defendant proposes

that all motions for joinder of additional parties of pleadings shall be filed no

later than October 26, 2018. Both parties have agreed to August 15, 2019 for

the close of discovery. Plaintiff objects to Defendant’s proposed date for joinder


                                           1

           Case 2:18-cv-04201-NKL Document 7 Filed 10/15/18 Page 1 of 6
of additional parties because he may wish to later add some of the witnesses

as Defendants, if necessary. Defendant objects to Plaintiff’s proposed date for

joinder of additional parties in that this would cause undue delay of this

matter.

      2.      Plaintiff proposes that all motions for amendment of pleadings

shall be filed no later than August 15, 2019. Defendant proposes that all

motions for amendment of pleadings shall be filed no later than March 15,

2019. Both parties have agreed to August 15, 2019 for the close of discovery.

Plaintiff objects to Defendant’s proposed dates for amended pleadings because

he believes additional torts maybe uncovered during the discovery

process. Defendant objects to Plaintiff’s proposed date for amendment of

pleadings in that this would cause undue delay of this matter. Further, this

Court has suggested that amendment of pleadings should take place

approximately 180 days from the date of the filing of Plaintiff’s Petition, which

was on August 17, 2018.

B.    DISCOVERY

      1.      Because of the extensive nature of Plaintiff’s claims, the parties

anticipate discovery disputes which they will endeavor to resolve amicably. In

addition, due to the length of passage of time between some of the Plaintiff’s

allegations and the filing of the Petition, discovery of relevant information



                                        2

           Case 2:18-cv-04201-NKL Document 7 Filed 10/15/18 Page 2 of 6
proportional to the needs of the case may be difficult to obtain. As such, the

parties request that Discovery proceed in the following manner:

            a.    At this time the parties do not anticipate any issues

      regarding the disclosure of electronically stored information.

            b.    At this time, the parties do not anticipate any issues

      regarding privileged information.

            c.    The parties shall make all disclosures required by Rule

      26(a)(1), Fed.R.Civ.P., no later than May 30, 2019, and shall conduct all

      other discovery at the times and in the manner prescribed by the Federal

      Rules of Civil Procedure, unless modified herein.

            d.    Discovery is to be completed in a reasonable and timely

      manner and limited only to relevant issues.

            e.    Defendants do not anticipate the use of any expert

      witnesses. However, Plaintiff anticipates the use of experts because he

      believes that discrimination against him and other black male nurses

      have had negative effects on its intended beneficiaries, nurses, the

      Plaintiff, staff and patients for purposes of Title VI, physically through

      injuries and psychologically and emotionally, of which they will be call

      upon to testify and experts.

            f.    As such, the parties propose expert designations and

      depositions as follows:

                                       3

        Case 2:18-cv-04201-NKL Document 7 Filed 10/15/18 Page 3 of 6
              1) On or before April 1, 2019, the Plaintiff will designate any

                   expert witnesses it intends to call at trial. This includes any

                   person who may present evidence under Rules 702, 703, or 705

                   of the Federal Rules of Civil Procedure.

              2) On or before May 15, 2019, Defendant will designate any

                   expert witnesses it intends to call at trial. This includes any

                   person who may present evidence under Rules 702, 703, or 705

                   of the Federal Rules of Civil Procedure.

              3) On or before July 15, 2019, all depositions of expert witnesses

                   will be completed.

              g.      The presumptive limit of twenty-five (25) interrogatories per

      party as set forth in Rule 33(a), Fed.R.Civ.P., shall apply. The

      presumptive limit of ten (10) depositions per side as set forth in Rule

      30(a)(2)(A), Fed.R.Civ.P., shall apply.

              h.      The parties shall complete all discovery in this case no later

      than August 15, 2019.

      2.      Motions to compel shall be pursued in a diligent and timely

manner, but in no event filed on or before July 15, 2019.

C.    DISPOSITIVE MOTIONS

      1.      All dispositive motions, except those under Rule 12(h)(2)( or (3),

will be filed on or before September 15, 2019. Opposition briefs will be filed

                                           4

           Case 2:18-cv-04201-NKL Document 7 Filed 10/15/18 Page 4 of 6
on or before October 15, 2019. Any reply brief will be filed on or before

October 25, 2019. All summary judgment motions will comply with Local Rule

56.1.

D.      EXTENSION OF TIME

        1.      All motions for extension of time pursuant to Rule 6(b) or Rules

31, 33, 34, and 36 must state:

             a. The date when the pleading, response or other ction is/was first

                due;

             b. The number of previous extensions and the date the last

                extension expires;

             c. The cause for the requested extension, including a statement as

                to why the action due has not been completed in the allotted

                time; and

             d. Whether the requested extension is approved or opposed by

                opposing counsel (agreement by counsel of a requested extension

                is not binding on the Court).

        2. Unless requested within fourteen (14) days from the date of this

             Order, no continuance of the trial date or the pretrial conference

             date will be given except upon written notice and for exceptional

             cause.



                                           5

             Case 2:18-cv-04201-NKL Document 7 Filed 10/15/18 Page 5 of 6
E.    ORDER RELATING TO TRIAL

      1.      At this time, the parties expect to be ready for trial after March

15, 2020. Defendant’s believe that the number of fact witnesses in this case

will be relatively few in number, and as such, it is anticipated the length of

trial will be two days, but Plaintiff believes there will be a substantial number

of witnesses, and believes the trial may last five days. Plaintiff has requested

a trial by jury. Defendant respectfully requests that this case not be set for

trial until this Court rules on dispositive motions.

                                      Respectfully submitted,

                                      ________/s/ Myron Hubbard_______
                                      Myron Hubbard
                                      4426 Blossom Street
                                      Unit F-5
                                      Columbia, SC 29205
                                      314-324-1274
                                      Humanitarians1@gmail.com

                                      Respectfully submitted,

                                      JOSHUA D. HAWLEY
                                      Attorney General

                                      /s/ Eileen Ruppe Krispin_____________
                                      Eileen Ruppe Krispin #52184
                                      Assistant Attorney General
                                      P.O. Box 861
                                      St. Louis, Missouri 63188
                                      (314)340-7861
                                      Fax: (314)340-7029
                                      eileen.krispin@ago.mo.gov
                                      Attorneys for Missouri Department of
                                      Mental Health

                                        6

           Case 2:18-cv-04201-NKL Document 7 Filed 10/15/18 Page 6 of 6
